Citation Nr: 0313183	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  03-00 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount of $34,227.20.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to April 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision by the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the veteran's request for waiver of an 
overpayment of compensation benefits, in the calculated 
amount of $34,227.20.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received by the RO in December 2002, the veteran indicated 
that he desired a hearing before a Member of the Board (now 
Veterans Law Judge) at the RO.  There is no written 
communication from the veteran withdrawing his Travel Board 
hearing request.  See 38 C.F.R. § 20.704(e) (2002).  The 
regulations provide that an appellant, or an appellant's 
representative, may request a hearing before the Board at a 
Department of Veterans Affairs field facility when submitting 
the substantive appeal (VA Form 9) or anytime thereafter.  
38 C.F.R. § 20.703 (2002).  Pursuant to 38 C.F.R. § 20.700(a) 
(2002), a hearing on appeal will be granted if a veteran, or 
a veteran's representative acting on his or her behalf, 
expresses a desire to appear in person.  The Board shall 
decide an appeal only after affording the veteran an 
opportunity for a hearing.  See 38 U.S.C.A. § 7107(b) (West 
2002).  Because the Board may not proceed with an 
adjudication of the veteran's claim without affording him an 
opportunity for the hearing he requested, a remand is 
required.

The Board acknowledges that the record indicates the veteran 
has been incarcerated for some time.  The record does not 
indicate the estimated duration of the veteran's confinement, 
and the Board is not in a position to know whether his 
release is imminent or, in fact, has already occurred.  The 
United States Court of Appeals for Veteran Claims (Court) has 
indicated that VA's assistance to incarcerated veterans 
should be tailored to the peculiar circumstance of 
confinement.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Court has further indicated that, even though 
incarcerated, a veteran should be accorded the same 
assistance as his fellow, non-incarcerated veterans.  Id.  
Therefore, the RO should take the necessary steps to arrange 
for the Travel Board hearing to take place at such time when 
the veteran is available.

Accordingly, this case is remanded for the following action:

The RO should ascertain from the veteran 
whether he still desires a hearing and, if 
so, whether he remains incarcerated and, if 
so, whether there is a date certain when he 
anticipates being released.  If his 
response is affirmative as to desiring a 
hearing, then the RO should take steps to 
schedule him for a Travel Board hearing, to 
be held at the RO before a Veterans Law 
Judge, subsequent to his release from 
incarceration, or make other arrangements 
as circumstances may permit.  Appropriate 
notification should be given to the veteran 
and his representative, and such 
notification should be documented and 
associated with the veteran's claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


